 

Exhibit 10.1

 



AMENDMENT AGREEMENT NO. 3

 

This Amendment Agreement No.3 (the "Agreement") dated as of January 30, 2017, is
by and between Great Basin Scientific, Inc., a Delaware corporation with offices
located at 420 E. South Temple, Suite 520, Salt Lake City, Utah 84111 (the
"Company"), and the Holder whose signature is set forth below (the "Holder").
All terms used and not defined herein are used as defined in the Securities
Purchase Agreement and the Notes (each as defined below), as applicable.

 

WHEREAS:

 

A.       The Company, the Holder and other Buyers executed and delivered a
Securities Purchase Agreement (the "Securities Purchase Agreement") dated as of
June 29, 2016 in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the 1933 Act, and Rule 506(b) of Regulation D as
promulgated by the SEC under the 1933 Act.

 

B.       The Company authorized the issuance of senior secured convertible notes
of the Company (as amended prior to the date hereof, the "Notes"), in the
aggregate original principal amount of $75,000,000 which Notes are convertible
into shares of Common Stock, in accordance with the terms of the Notes.

 

C.       The Company and the Holder entered into that certain Amendment
Agreement dated January 23, 2017 (as amended prior to the date hereof, the
“Amendment Agreement”). In compliance with Section 19 of the Notes, the Company
and the Holder, which alone represents the Required Holders (as defined in each
of the Notes), desire to further amend each of the Notes as set forth herein,
which amendments shall be binding on the holders of all Notes outstanding as of
the execution and delivery of this Agreement by the Company and the Holder,
(such time, the "Effective Time").

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1. NO CHANGE TO TERMS EXCEPT AS SET FORTH. Except as explicitly set forth in
this Agreement, all terms of the Securities Purchase Agreement, Notes, Warrants,
the Security Documents and other Transaction Documents, as amended prior to the
date hereof, are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects. Except as explicitly set forth
herein, the Holder reserves all of its rights, remedies, powers, and privileges.
All references herein and in the Securities Purchase Agreement, Notes, Warrants,
the Security Documents and other Transaction Documents to the Notes shall mean
on and after the Effective Time, respectively, the Securities Purchase
Agreement, Notes, Warrants, the Security Documents and such other Transaction
Documents, each as amended by this Agreement.

 



 

 

 

2. CHANGES TO THE NOTES.

 

Section 18(c) of the 2016 Notes is hereby amended by adding the following new
clause (iii):

 

“(iii) Notwithstanding the foregoing, on each Date of Determination occurring
during the period commencing on January 31, 2017 through and including February
2, 2017, each Holder, together with any of its Buyer Trading Affiliates,
collectively, shall be permitted to sell, directly or indirectly, (including,
without limitation, any sales, short sales, swaps or any derivative transactions
that would be equivalent to any sales or short positions) the greater of (x) 10
million shares of Common Stock (as adjusted for stock splits, stock dividends,
stock combinations, recapitalizations or other similar events occurring after
January 30, 2017) and (y) the Holder’s Pro Rata Share for the Holder of the
trading volume of Common Stock on the Principal Market (or such other primary
market in which the Common Stock is then trading) as reported by Bloomberg for
such Date of Determination. For avoidance of doubt, Section 18(c)(i) shall
continue to apply during the period commencing on February 3, 2017 and ending
with close of trading on March 1, 2017, exclusive, without giving effect to this
Section 18(c)(iii).”

 

3. ACKNOWLEDGEMENT. The Company hereby acknowledges and agrees that as of the
date hereof a Control Account Holder Release Event has occurred and is
continuing.

 

4. RULE 144. For purposes of Rule 144 of the 1933 Act, the Company acknowledges
and agrees that the holding period of the Notes, as amended by this Agreement,
commenced on July 1, 2016 and the Company agrees not to take a position contrary
thereto or inconsistent therewith.

 

5. DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION. The Company shall,
on or before 8:30 a.m., New York City Time, January 31, 2017, file a Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby attaching the form of this Agreement as exhibit to such
filing (including all attachments), the "8-K Filing"). From and after the filing
of the 8-K Filing, the Holder shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees, agents or affiliates, that is
not disclosed in the 8-K Filing. In addition, effective upon the filing of the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company shall not, and shall cause each of its Subsidiaries and each
of their respective officers, directors, employees, agents and affiliates, not
to, provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company
delivers any material, non-public information to the Holder without such
Holder's express prior written consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the undersigned and its
affiliates will rely on the foregoing representations in effecting transactions
in securities of the Company. The Company shall not disclose the name of the
Holder in any filing, announcement, release or otherwise, unless such disclosure
is required by law or regulation.

 



 2 

 

 

6.       The Company shall reimburse the Holder for its legal fees and expenses
in connection with the preparation and negotiation of this Agreement and
transactions contemplated thereby, by paying on or prior to the fifth (5th)
Business Day immediately following the date hereof any such amount to Schulte
Roth & Zabel LLP (the "Counsel Expense") by wire transfer of immediately
available funds in accordance with the written instructions of Schulte Roth &
Zabel LLP delivered to the Company. The Counsel Expense shall be paid by the
Company whether or not the transactions contemplated by this Agreement are
consummated. Except as otherwise set forth above, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp and other taxes and duties levied in connection with the
transactions contemplated hereby, if any.

 

7. MISCELLANEOUS. All provisions of Article 9 of the Securities Purchase
Agreement are incorporated herein by reference mutatis mutandis; provided,
however, that any amendment of this Agreement shall require the consent of the
undersigned.

 

 

[The remainder of this page is intentionally left blank]

 



 3 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       Great Basin Scientific, Inc.         By:     Name:     Title:  

  

 

 

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  HOLDER:         By:           By:       Name:     Title:

  



 

 